Gaascli2zpecc O00 SSK DocoumettLy26 Aiéecdd40s7221 Rageecliobil1

LAW OFFICE OF ANTHONY CECUTTI

 

217 Broadway, Suite 707 (—————
New York, New York 10007 ocr SDNY
Phone: (212) 619-3730 |} POCUMENT
Cell; (917) 741-1837 ELECTRONICALLY FT t
Fax: (212) 962-5087 a CALLY FILED |
anthonycecutti@gmail.com whe ; |

|| DATE FILED: 4/7, t_!
[bf
April 5, 2021

BY ECF

The Honorable Kimba M. Wood MArMA CAINAROr I)
United States District Court Judge : NY RIV ALLS
Southern District of New York

500 Pearl Street

New York, New York 10007

Re: United States v. Abdul Alamin; 20 Cr, 199 (KMW)

Dear Judge Wood:

I represent Nelson Diaz (Abdul Alamin) in the above-referenced matter, having
been appointed pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C.
§ 3006A on February 14, 2020.

I write to respectfully request an adjournment of the bail review hearing which is
presently scheduled for April 8, 2021 at 10:30 a.m. as I am unavailable. I have conferred
with the Government and the parties are available on the following dates and times: April
14" from 2:00-3:00 p.m. and April 16" before 2:00 p.m, or a date and time the following
week that is convenient for the Court.

Thank you for your consideration.

Tr wail heariap 12 abyovinad

sh KLead nAday Ape LI4 ar Respectfully submitted,

an a Oo be ~f7. /s/
Anthony Cecutti
ce: Assistant United States Attorney Kedar Bhatia 4 of |
Assistant United States Attorney Brandon HarpeO ORDERED: NY, NY. / f

Pretrial Services Officer Erin Cunningham’
Ke vn
KIMBA M. W
U.S.D.d.
